PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/149,469
Filing Date: 9 May 2016
Appellant(s): Semiconductor Energy Laboratory Co., Ltd.



__________________
Stephen Catlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections of claims 1, 4-12 and 15-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

(2) Response to Argument
I. Appellant argues in section (VII)(A), pages 7-9 of the Appeal Brief that "claims 8-11 and 19-22 properly depend from and further limit the subject matter of claims 1 and 12 respectively" and "the §112, fourth paragraph rejection is factually and legally flawed and therefore improper. Withdrawal of the rejection is respectfully requested" because 1) "the “photoelectric conversion element” of claims 1 and 12 is in fact a subcombination of the combination recited in claims 8-11 and 19-22 (the combination of the same “photoelectric conversion element” with additional combination elements of a larger imaging device (as recited in the preamble), such as a driver transistor, microlens array, color filter, etc.)"; and "in a combination claim, there is NO requirement to further limit the subcombination itself, but to simply combine that subcombination with additional elements as clearly contemplated by MPEP 806.05(c)(I) and routinely used in patent practice; and 2) "claims 8-11 and 19-22 are further limiting because these claims require the “photoelectric conversion element” (subcombination) to be included with additional components, such as a driver transistor, a microlens array, a color filter, an arrangement of a plurality of photoelectric conversion elements, etc., to form a larger combination “imaging device.” 
In response to Appellant's arguments, the Examiner respectfully disagrees because 1) MPEP 806.05(c)(1) is a guideline for a criteria of distinctness between combination and subcombination related inventions to support a requirement for restriction practice, which is not for 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph rejections practice.
2) 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph states that "a dependent claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers." (see MPEP 608.01(n)(III)).
Furthermore, Appellant admitted that "an imaging device" and "a driver transistor" are additional components that are not present in the photoelectric conversion element itself.
Therefore, the limitations of "an imaging device" and "a driver transistor", as recited in dependent claims 8-11 and 19-22, (as separate/additional components,) are introduced as new features that are not present in the photoelectric conversion element itself and do not further limit the subject matter "photoelectric conversion element" of independent claims 1 and 12. (See Merck Sharp & Dohme Corp. v. Actavis Labs. Fl, Inc., No. Civil Action No: 15-cv-6075 (PGS)(DEA), 2017 BL 221805 9 D.N.J. June 27, 2017), Court Opinion).  

II. Appellant argues in section (VII)(B), pages 9-14 of the Appeal Brief that "the rejections of independent claims 1 and 12 based on Kikuchi, Abbaszadeh, and Lynch are lacking one or more prongs to establish prima facie obviousness" and "the rejections are improper and withdrawal is in order and respectfully requested" because 1) "the Examiner has failed to establish articulated rationale and evidence to establish that the isolated disclosures could be predictably combined to teach or suggest such a combination, absent impermissible hindsight and use of Appellant’s disclosure as a roadmap"; "so the specific combination of a CAAC (c-axis aligned crystal) InGa-Zn oxide as a second (hole blocking) layer with a crystalline Se first (photoelectric conversion layer) has NOT been taught or suggested, and the references applied fail to appreciate and address problems with layer adhesion, etc., in a photoelectric conversion element using a crystalline Se layer" and "absent hindsight, the references considered as a whole appear to teach away for reasons of record towards amorphous Se as a photoelectric conversion element in combination with an amorphous IGZO, or use of GaO with a crystalline Se"; 2) "as evidenced by Applicant’s FIGS. 21A-B, various IGZO layers show a much lower band gap of around 3.0-3.3 eV. Based on Kikuchi and Imura teachings, one would not have been predictably led to use an IGZO material that could have a much lower band gap with its crystalline Se layer for the purpose of “enhanced” (improved) dark energy suppression"; and 3) "Lynch's alleged motivation of low off current leakage is directed to layer usage as a TFT or capacitor, not shown applicable to or relevant for a photoelectric conversion element material, or more specifically as a hole injection blocking layer in combination with a specific crystallized Se layer in such a photoelectric conversion element".
In response to Appellant's arguments, the Examiner respectfully disagrees because: 
1) It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
2) It is well known in the art that carrier blocking layers of photoelectric conversion elements play a critical role in reducing dark current, boosting their efficiency and long-time stability. The materials for hole blocking layer (HBL) need not only have the ability of hole blocking but also the function of the electron transport for photoelectric conversion elements. 
Although the band gap of IGZO (Fig. 1 of Abbaszadeh: 3.17eV) is smaller than the band gap of Ga2O3, IGZO still effectively blocks the transport of holes from an electrode (ITO). On the other hand, the electron affinity of IGZO (Fig. 1 of Abbaszadeh: 4.3eV) is higher than the electron affinity of Ga2O3 (Fig. 2 of Kikuchi: 3.49eV), which would allow more efficient transport of electrons from photoelectric conversion (Se) layer to the electrode (ITO), and allow faster photoresponse. Therefore, the leakage current of the device can be reduced and improved.
3) Lynch was not cited to teach an artisan the entire structure of the claimed invention. Lynch was cited to teach an artisan "In-Ga-Zn oxide having a c-axis aligned crystal".
It is well known in the art that IGZO-based TFT is a thin film phototransistor (photo-TFT) due to its ultraviolet UV photodetection ability, the photo-TFT is a type of photoelectric conversion elements. Therefore, Lynch implicitly teaches IGZO used in a photoelectric conversion element.
Furthermore, Lynch also discloses on page 262103-1, first column, 3rd paragraph that "…c-axis aligned crystal (CAAC) IGZO. This material retains the excellent uniformity of the amorphous phase while improving stability and exhibiting extremely low leakage current. These characteristics make CAAC IGZO an ideal candidate for applications beyond traditional displays, including low-power displays, non-volatile RAM and sensors" (emphasis added).
4) The specific combination of a CAAC (c-axis aligned crystal) InGa-Zn oxide as a second (hole blocking) layer with a crystalline Se first (photoelectric conversion layer) has been taught or suggested by the references: Kikuchi's crystalline Se first (photoelectric conversion layer), Abbaszadeh's IGZO second (hole blocking) layer and Lynch's CAAC IGZO combined device. 

III. Appellant argues in section (VII)(C), pages 14-15 of the Appeal Brief that "the rejection of dependent claims 4, 11, 15 and 22 based on Kikuchi, Abbaszadeh, Lynch and Imura is lacking one or more prongs to establish prima facie obviousness" because "for deficiencies of Kikuchi, Abbaszadeh and Lynch, the Examiner relies on Imura for the crystal grain size of selenium and 8k resolution. However, while Imura may use a crystalline Se layer, like Kikuchi, it teaches use of a Ga2O3 layer for a hole injection blocking layer for its described “significantly decreased” dark current (Abstract). In light of this advantageous disclosure and use of a Ga2O3 layer, there is no teaching or suggestion from Lynch that switching to IGZO and further using a c-axis aligned state would improve dark current suppression or be useful at the selenium crystal size claimed when both Kikuchi and Imura show established and effective use of gallium oxide.
In response to Appellant's argument, the Examiner respectfully disagrees because Imura was not cited to teach an artisan the entire structure of the claimed invention. Imura was merely cited to teach an artisan "a crystal grain size of the selenium is smaller than a pixel pitch".
Furthermore, the Examiner states that for the reason set forth in the Examiner's Answer, Response to Argument, section (2)(II) above, the Examiner maintains that claims 4, 11, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over on Kikuchi, Abbaszadeh, Lynch and Imura.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEIYA LI/Primary Examiner, Art Unit 2811                                                                                                                                                                                                        

Conferees:
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                                        
Lynne Gurley
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.